Exhibit 10.2
FIRST AMENDMENT TO COOPER INDUSTRIES PLC
AMENDED AND RESTATED STOCK INCENTIVE PLAN
(As Amended and Restated September 8, 2009)
     WHEREAS, the Cooper Industries plc Amended and Restated Stock Incentive
Plan (the “Plan”) provides for awards of ordinary shares of Cooper Industries
plc (“Cooper”) to certain employees of Cooper US Inc. (the “Company”) and its
affiliates; and
     WHEREAS, the Board of Directors has approved amending the Plan provisions
to provide for the continued participation in the Plan of certain participants
who are employed by Cooper subsidiaries that may be contributed to a joint
venture involving Cooper’s Tools business.
     NOW, THEREFORE, effective as of February 13, 2010, the Plan is hereby
amended as follows:

  1.   Section 2.1 of the Plan is hereby amended in its entirety to read as
follows:         2.1 “Affiliate” shall mean any employer, present and future,
with which the Company is considered a single employer under Section 414(b) and
414(c) of the Code. In addition, an “Affiliate” shall include entities that are
part of a joint venture involving Cooper’s Tools business, provided that the
equity interest held by Cooper or its subsidiaries in the joint venture is at
least 20%.     2.   Article XXVIII shall be added to the Plan as follows:

XXVIII Awards to Cooper Joint Venture Participants

      A “Cooper Joint Venture Participant” means a Participant in the Plan who
is an employee of a subsidiary, which Cooper contributes to the joint venture
that involves Cooper’s Tools business or whose employment is otherwise
transferred to an entity that is part of such joint venture. Upon contribution
by Cooper of its Tools business to the joint venture, no further Awards under
the Plan shall be granted to a Cooper Joint Venture Participant, but a Cooper
Joint Venture Participant shall continue to be eligible to vest in and earn
Awards granted on or after the effective date of this amendment subject to the
terms, conditions and restrictions set forth in the Plan and Award Agreement,
including provisions relating to Separation from Service. Upon contribution by
Cooper of its Tools business to the joint venture, a Cooper Joint Venture
Participant shall incur a Separation from Service with respect to outstanding
Awards that were granted before the effective date of this amendment, subject to
the discretion of the Committee to amend, waive or modify the conditions or
other terms of such Awards pursuant to Section 3.2 and Article XII of the Plan.

